         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

  RICHARD DASCHBACH and ELCINDA
  PERSON, individually, and on behalf of all
  others similarly situated,

                 Plaintiffs,

  v.                                                  Case No. 1:20-cv-706-JL

  ADVANCED             MARKETING  &
  PROCESSING, INC. d/b/a PROTECT MY
  CAR, a Florida corporation,

                 Defendant.


          DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
       MOTION TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

        Defendant, Advanced Marketing & Processing, Inc. d/b/a Protect My Car (“PMC”), by

and through undersigned counsel and pursuant to Federal Rule of Civil Procedure 12(b)(1),

hereby submits this memorandum of law in support of its Motion to Dismiss for Lack of Subject-

Matter Jurisdiction, filed simultaneously herewith.

                                PRELIMINARY STATEMENT

        Plaintiffs’ lawsuit aims to enforce a statutory provision that, at the time of the alleged

telephone calls, was facially unconstitutional and thus cannot be enforced. Both of Plaintiffs’

claims are brought under a provision of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (“TCPA”), that the Supreme Court recently declared to be in violation of the First

Amendment and unconstitutional. Barr v. Am. Ass’n of Political Consultants, Inc, 140 S. Ct. 2335

(2020) (“AAPC”). To preserve the statute, the Supreme Court severed the “government-debt

exception,” which impermissibly exempted from the provision telephone calls that were “made

solely to collect a debt owed to or guaranteed by the United States.” But, under settled and bedrock


                                                 1
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 2 of 12




principles of law, and as held by two courts – the only courts so far to address this issue – that

severance applies prospectively. Thus, because the telephone call and text message at issue in this

case allegedly took place when the unconstitutional government-debt exception applied, this Court

lacks subject-matter jurisdiction over both claims asserted in Plaintiffs’ Class Action Complaint

(“Complaint”) (DE 1), and their dismissal is required.

                                    STATEMENT OF FACTS

       In the Complaint, Plaintiff Richard Daschbach (“Daschbach”) alleges he received a

telephone call from PMC on May 13, 2019, in violation of the TCPA. Compl., at ¶17. Plaintiff

Elcinda Person (“Person”) alleges that he received a text message from PMC on May 18, 2019, in

violation of the TCPA. Compl., at ¶25. Notably, Plaintiffs do not allege that they received any

allegedly violative telephone calls or text messages before November 2, 2015, when the

“government-debt exception” was added to the TCPA, (129 Stat. 584; Pub. L. 114–74, title III,

§ 301(a)), or after July 6, 2020, the date of the AAPC decision.

                                            ARGUMENT

I.     APPLICABLE LEGAL STANDARDS

       A motion to dismiss for lack of subject-matter jurisdiction is brought under Federal Rule

of Civil Procedure 12(b)(1). “Jurisdiction to resolve cases on the merits requires both authority

over the category of claim in suit (subject-matter jurisdiction) and authority over the parties

(personal jurisdiction) . . . .” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999). “The

requirement that [subject-matter] jurisdiction be established as a threshold matter . . . is ‘inflexible

and without exception,’ for ‘[j]urisdiction is power to declare the law,’ and ‘[w]ithout jurisdiction

the court cannot proceed at all in any cause.’” Id. (quoting Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94-95 (1998) (internal citations omitted)). As “the party who seeks the exercise of



                                                   2
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 3 of 12




jurisdiction in his favor,” the plaintiff “must carry throughout the litigation the burden of showing

that he is properly in court.” McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178,

189 (1936). When a court lacks subject-matter jurisdiction, “the only function remaining to the

court is that of announcing the fact and dismissing the cause.” Ex parte McCardle, 7 Wall. 506,

514 (1868).

II.    THE COURT LACKS SUBJECT-MATTER JURISDICTION OVER PLAINTIFFS’
       TCPA CLAIMS BECAUSE THE UNDERLYING PROVISION WAS
       UNCONSTITUTIONAL AT THE TIME OF THE ALLEGED VIOLATIONS

       A.      The Supreme Court’s AAPC Ruling

       In AAPC, the issues presented were “[w]hether the government-debt exception to the

TCPA’s automated-call restriction violates the First Amendment, and whether the proper remedy

for any constitutional violation is to sever the exception from the remainder of the statute.” No.

19-631, 2019 WL 6115075, *I (U.S. Nov. 14, 2019). See also AAPC, 140 S. Ct. 812 (2020)

(granting petition for certiorari). On July 6, 2020, the Supreme Court decided AAPC. The Court’s

Opinion was a deeply fractured plurality, but a majority of justices were able to agree on two

things: (1) “Six Members of the Court . . . conclude that Congress has impermissibly favored debt-

collection speech over political and other speech, in violation of the First Amendment” and the

government-debt exception could not pass strict scrutiny; and (2) “seven members of the Court

conclude that the entire 1991 robocall restriction should not be invalidated, but rather that the 2015

government-debt exception must be invalidated and severed from the remainder of the statute.”

AAPC, 140 S. Ct. at 2343.

       B.      The Invalidation of the TCPA Provision at Issue as Unconstitutional Precludes
               Subject-Matter Jurisdiction

       The Supreme Court’s determination of unconstitutionality in AAPC renders 47 U.S.C. §

227(b)(1)(A)(iii) void and deprives this Court of subject-matter jurisdiction over both claims


                                                  3
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 4 of 12




asserted in the Complaint. Although the Supreme Court “cure[d] that constitutional violation by

invalidating the 2015 government-debt exception and severing it from the remainder of the

statute,” (id. at 2356), that was prospective only, and does not alter or eliminate the fact that for

nearly five years – during which time the telephone call and text message Plaintiffs complain about

allegedly occurred – section 227(b)(1)(A)(iii) was unconstitutional and void, meaning the Court

has no jurisdiction to enforce that provision. As two district courts have already found, that

conclusion necessarily follows from the AAPC ruling. See Lindenbaum v. Realgy, LLC, No. 1:19

CV 2862, 2020 WL 6361915, *7 (N.D. Ohio Oct. 29, 2020) (“Because the statute at issue was

unconstitutional at the time of the alleged violations, this Court lacks jurisdiction over this

matter.”); Creasy v. Charter Commc’ns, Inc., No. CV 20-1199, 2020 WL 5761117, *2 (E.D. La.

Sept. 28, 2020) (“That fact deprives the Court of jurisdiction over much of this action.”).

        It is axiomatic that a person cannot violate a statutory provision that was unconstitutional

at the time of the alleged violation. Chief Justice Marshall delineated that “[a]n act of congress

repugnant to the constitution cannot become a law.” Marbury v. Madison, 5 U.S. 137, 138 (1803).

Thus, “[a]n unconstitutional act is not a law; it confers no rights; it imposes no duties; it affords

no protection; it creates no office; it is, in legal contemplation, as inoperative as though it had never

been passed.” Norton v. Shelby County, 118 U.S. 425, 442 (1886). A corollary to that bedrock

principle is that “[i]f the law which defines the offense and prescribes its punishment is void, the

court [is] without jurisdiction.” The Ku Klux Cases, 110 U.S. 651, 654 (1884). Indeed, the courts

have long held that “if the laws are unconstitutional and void, the [federal court has] no jurisdiction

of the causes,” because “[a]n unconstitutional law is void, and is as no law” so that “[a]n offence

created by it is not a crime.” Ex parte Siebold, 100 U.S. 371, 376, 377 (1879). See also

Montgomery v. La., 136 S. Ct. 718, 731 (2016) (“A conviction or sentence imposed in violation of



                                                   4
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 5 of 12




a substantive rule is not just erroneous but contrary to law and, as a result, void. It follows, as a

general principle, that a court has no authority to leave in place a conviction or sentence that

violates a substantive rule . . . .”) (citing Siebold, 100 U.S. at 376).

        In other words, “once a statute has been declared unconstitutional, the federal courts

thereafter have no jurisdiction over alleged violations (since there is no valid ‘law of the United

States’ to enforce) . . . .” United States v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996). See also

Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 759-60 (1995) (Scalia, J., concurring) (“[W]hat a

court does with regard to an unconstitutional law is simply to ignore it. It decides the case

‘disregarding the [unconstitutional] law,’ because a law repugnant to the Constitution ‘is void,

and is as no law.’”) (quoting Marbury, 5 U.S. at 178; Siebold, 100 U.S. at 376)). Here, the

unconstitutional law is the very TCPA provision upon which Plaintiffs premise both of their

claims, and because that law at the time of the alleged violations was “repugnant to the constitution

[and] void,” (Marbury, 5 U.S. at 180), the Court lacks jurisdiction to adjudicate those claims.

        Applying these principles, the two district courts to have addressed this issue in the wake

of AAPC concluded, both in thorough and reasoned decisions, that the courts lack subject-matter

jurisdiction to hear claims brought under section 227(b)(1)(A)(iii) for telephone calls alleged to

have taken place when the statute was unconstitutional and could not be enforced.                 See

Lindenbaum, 2020 WL 6361915 at *2-8; Creasy, 2020 WL 5761117 at *1-7.                   Both courts

emphasized that there is no subject-matter jurisdiction to enforce a law that unconstitutionally

restricted speech when the speech allegedly took place. In Creasy, the court observed that “a

speaker should not be punished for engaging in speech that was restricted in an unconstitutional

fashion.” 2020 WL 5761117 at *3. Similarly, in Lindenbaum, the court reasoned, “at the time

defendants engaged in the speech at issue, defendant was subject to an unconstitutional content-



                                                    5
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 6 of 12




based restriction. The Court cannot wave a magic wand and make that constitutional violation

disappear.” 2020 WL 6361915 at *7.

       Both courts relied upon Grayned v. City of Rockford, where the Supreme Court noted, in a

constitutional challenge to a content-based speech restriction, that even though the anti-picketing

provision at issue was later removed by the legislature, courts “[n]ecessarily . . . must consider the

facial constitutionality of the ordinance in effect when [the defendant] was arrested and convicted.”

408 U.S. 104, 107 n.2 (1972). In other words, the inquiry is whether the offending statute was

constitutional at the time the alleged speech or violation occurred, not whether it was

subsequently cured by legislative or, as in the case of the TCPA’s government-debt exception,

judicial action.1 And it is undeniable that section 227(b)(1)(A)(iii) was unconstitutional at the time

of the alleged telephone call and text message that Plaintiffs are suing over.

       While the Supreme Court severed the government-debt exception in AAPC, “severance of

the government-debt exception applies only prospectively.” Lindenbaum, 2020 WL 6361915 at

*3. See also Arthrex, Inc. v. Smith & Nephew, Inc., 953 F.3d 760, 767 (Fed. Cir. 2020) (O’Malley,

J., concurring) (“[J]udicial severance is not a ‘remedy’; it is a forward-looking judicial fix.”). As

the Lindenbaum court explained, “severance of the content-based restriction does not offer a

‘remedy’ to correct past harm. Here, defendants do not seek the right to speak, having already

done so. They seek the right to be free from punishment for speaking during a time when an




1
  See also, e.g., Sessions v. Morales-Santana, 137 S. Ct. 1678, 1699 n.24 (2017) (“[A] defendant
convicted under a law classifying on an impermissible basis may assail his conviction without
regard to the manner in which the legislature might subsequently cure the infirmity.”);
Montgomery, 136 S.Ct. at 731 (explaining that a “penalty imposed pursuant to an unconstitutional
law is no less void because the prisoner’s sentence became final before the law was held
unconstitutional. There is no grandfather clause that permits States to enforce punishments the
Constitution forbids. To conclude otherwise would undercut the Constitution’s substantive
guarantees.”).

                                                  6
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 7 of 12




unconstitutional content-based restriction existed. A forward-looking fix offers no remedy for this

past wrong.” 2020 WL 6361915 at *6. In support of that finding, the Lindenbaum court relied

upon the Supreme Court’s decision in Seila Law LLC v. Consumer Financial Protection Bureau,

140 S. Ct. 2183 (2020), which was issued a week before AAPC. There, the Supreme Court severed

a provision regarding removal of the head of the agency that rendered prior agency decisions

unconstitutional, but remanded the case to address whether the subject act was validly ratified. See

Seila Law, 140 S. Ct. at 2208. As the Lindenbaum court observed, “[i]f severance applied

retroactively, there would be no need for the past acts to be ratified.” 2020 WL 6361915 at *6 n.1.

Rather, the “government-debt” exception made the entirety of that form of section

227(b)(1)(A)(iii) unconstitutional and unenforceable, and this Court lacks subject-matter

jurisdiction to impose liability upon PMC for a violation of that provision. See id. at *7 (“The

insertion of the government-debt exception transformed this valid time, place, and manner

restriction into an unconstitutional content-based restriction.”); Creasy, 2020 WL 5761117 at *5

(“[T]he entirety of the pre-severance version of § 227(b)(1)(A)(iii) is void because it itself was

repugnant to the Constitution before the Supreme Court restored it to constitutional health in

AAPC.”).

       C.      Nothing in AAPC Requires or Persuasively Calls for a Different Result

       Given that AAPC was a declaratory judgment action, it is unsurprising that the Supreme

Court did not decide the ruling’s impact on alleged violations during the unconstitutional period

of section 227. Plaintiffs may attempt to rely upon obiter dictum in the plurality opinion to avoid

dismissal, but such an attempt would be unavailing.

       As the court in Creasy observed, on the question being raised by this Motion, AAPC offers

“precious little. In the few lines of nonbinding dicta shedding any light on the issue, the Court



                                                 7
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 8 of 12




offered a pair of squarely contradictory answers.” 2020 WL 5761117 at *2. See also Lindenbaum,

2020 WL 6361915 at *5 (“[T]his Court agrees with the characterization of footnote 12 set forth in

. . . Creasy . . . .”). In a footnote, the plurality opinion – in which only Chief Justice Roberts,

Justice Alito, and Justice Kavanaugh joined – suggests that no one who had impermissibly been

favored by Congress (government debt collectors) “should be penalized or held liable for making

robocalls to collect government debt after the effective date of the 2015 government-debt

exception and before the entry of final judgment by the District Court on remand in this case, or

such date that the lower courts determine is appropriate.” 140 S.Ct. at 2355 n.12.

       As for the other callers during that time who were the victims of Congress’s impermissible

and unconstitutional content discrimination, the plurality opinion simply states, without any

explanation or reference to the principle that an unconstitutional law is repugnant and void, “[o]n

the other side of the ledger, our decision today does not negate the liability of parties who made

robocalls covered by the robocall restriction.” Id. Justice Gorsuch, in the portion of his opinion

joined by Justice Thomas, disagreed with that “suggest[ion],” explaining that “[a] holding that

shields only government-debt collection callers from past liability under an admittedly

unconstitutional law would wind up endorsing the very same kind of content discrimination we

say we are seeking to eliminate.” Id. at 2366.

       Nothing in that disagreement undercuts the conclusion that the Court lacks subject-matter

jurisdiction over claims seeking to impose liability under an unconstitutional law. To begin with,

as the court in Creasy correctly observed, the plurality opinion’s footnote suggestion is not binding

or controlling because it constitutes the opinion of only three justices and, in any event, is no more

than “passing Supreme Court dicta of no precedential force . . . .” 2020 WL 5761117 at *2.




                                                  8
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 9 of 12




        Moreover, the plurality’s suggestion that liability could still be imposed upon defendants

under a law at the time that it was unconstitutional does not square with the constitutional

jurisprudence developed over two hundred years that supports Justice Gorsuch’s position. The

Creasy court relied on that jurisprudence to “conclude[ ] that Justice Gorsuch’s is the better

argument as a matter of law and logic.” 2020 WL 5761117 at *2. See also Lindenbaum, 2020

WL 6361915 at *5 (“Absent footnote 12, the Court finds little, if any, support for the conclusion

that severance of the government-debt exception should be applied retroactively so as to erase the

existence of the exception.”). The plurality opinion’s passing suggestion in a footnote does not

mention or consider any of that case law. One would think that if three Supreme Court justices

intended to overrule that important case law, they would have done so explicitly, especially when

no party asked them to do so and it was not briefed. Accord Shalala v. Ill. Council on Long Term

Care, Inc., 529 U.S. 1, 18 (2000) (“This Court does not normally overturn, or so dramatically limit,

earlier authority sub silentio.”).

        AAPC does not address, let alone upend, the constitutional principles that preclude subject-

matter jurisdiction over claims asserting violations of a law when the law was unconstitutional.

The court in Creasy emphasized both that “a speaker should not be punished for engaging in speech

that was restricted in an unconstitutional fashion,” which is what Plaintiffs’ TCPA claims would

seek to do here, and that “once a statute has been declared unconstitutional, the federal courts

thereafter have no jurisdiction over alleged violations (since there is no valid ‘law of the United

States’ to enforce).” 2020 WL 5761117 at *3 (quoting Grayned, 408 U.S. at 107 n.2; Baucum, 80

F.3d at 541-42). These principles take on outsized significance in this case give the nature of the

Supreme Court’s holding in AAPC, which was that in adding the government-debt exception,

Congress impermissibly and unconstitutionally favored certain speech (collection of government



                                                 9
        Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 10 of 12




debt) over all others. This addition “fundamentally alter[ed] the entire provision [section 227]

. . . . Without the exception, § 227(b)(1)(A)(iii) bans the gamut of robocalls with no regard to

content. With the exception, it allows robocalls of one category, while banning all others. This

distinction is plain, and it drove the binding result in AAPC.” Id. The effect of the government-

debt exception thus was to render “the entirety of the pre-severance version of § 227(b)(1)(A)(iii)

. . . void because it itself was repugnant to the Constitution before the Supreme Court restored it

to constitutional health in AAPC.” Id.

       The Lindenbaum court ruled similarly. It echoed Justice Gorsuch’s astute observation in

critiquing the plurality opinion’s suggestion that liability could still be imposed against defendants

not covered by the government debt-exception notwithstanding the ruling that that version of the

provision was unconstitutional, as that would perpetuate the content discrimination that led to the

invalidation of section 227 as it existed from November 2, 2015 to July 6, 2020. See AAPC, 140

S.Ct. at 2366 (“[A] holding that shields only government-debt collection callers from past liability

under an admittedly unconstitutional law would wind up endorsing the very same kind of content

discrimination we say we are seeking to eliminate.”). The Lindenbaum court reasoned,

       if the statute is not considered void ab initio, it contains an unconstitutional content-
       based restriction that improperly favors some speech over other speech. And, to
       treat it as void ab initio only as to certain parties [i.e., government debt collectors]
       would likely raise its own set of equal treatment concerns–the very concern raised
       by the AAPC dissent. The fact remains that at the time the robocalls at issue in this
       lawsuit were made, the statute could not be enforced as written. And, a later
       amendment to a statute cannot be retroactively applied.

Lindenbaum, 2020 WL 6361915 at *7 (citing Grayned, 408 U.S. at 107 n.2).

       Basic and fundamental notions of due process, reinforced in hundreds of years of

constitutional jurisprudence, make clear that the unconstitutional provision of the TCPA at issue

in this lawsuit is void for purposes of this case and this Court lacks subject-matter jurisdiction over



                                                  10
        Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 11 of 12




claims seeking to impose liability under such void and unconstitutional provision. Otherwise,

government debt collectors would continue to enjoy preferential treatment – protection from

liability – while anyone engaging in other speech during the unconstitutional period would

continue to face the prospect of ruinous liability,2 even though the law being enforced was

unconstitutional at the time of that speech precisely because of that type of favoritism.

                                         CONCLUSION

       When a court lacks subject-matter jurisdiction, “the only function remaining to the court is

that of announcing the fact and dismissing the cause.” McCardle, 7 Wall. at 514. For the foregoing

reasons, Advanced Marketing & Processing, Inc. d/b/a Protect My Car respectfully requests that

the Court enter an order dismissing this case for lack of subject-matter jurisdiction, and providing

any other relief the Court deems just and appropriate.

Dated: December 2, 2020                       ___/s/ Steven J. Dutton__________
                                              Steven J. Dutton (NH Bar. No.: 17101)
                                              MCLANE MIDDLETON P.A.
                                              900 Elm Street
                                              Manchester, NH 03101
                                              Telephone: (603) 628-1379
                                              Email: steven.dutton@mclane.com

                                              /s/ Jeffrey A. Backman
                                              Jeffrey A. Backman (Florida Bar No.: 662501)*
                                              GREENSPOON MARDER LLP
                                              200 East Broward Boulevard, Suite 1800
                                              Fort Lauderdale, Florida 33301
                                              Telephone: 954.491.1120
                                              Facsimile: 954.343.6958
                                              Email: jeffrey.backman@gmlaw.com
                                              Attorneys for Defendant, Advanced Marketing &
                                              Processing, Inc.

                                              *Admitted pro hac vice.



2
  See, e.g., McMillon v. Rash Curtis & Assoc., No. 4:16-CV-03396-YGR (N.D. Cal. May 4, 2020)
(judgment awarding class damages for TCPA violations in amount of $267,349,000).

                                                 11
         Case 1:20-cv-00706-JL Document 19-1 Filed 12/02/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 2, 2020, I electronically filed the foregoing with

the Clerk of the Court, using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record identified on the attached service list.

                                                       By: __/s/ Steven J. Dutton___________
                                                          Steven J. Dutton

                                               SERVICE LIST

V. Richards Ward, Jr.
NH Bar #14262
Law Office of V. Richards Ward, Jr., PLLC
39 North Main Street, Unit D-3
P.O. Box 1117
Wolfeboro, NH 03894
Rick@VRWardLaw.com
Telephone: (603) 569-9222

Patrick H. Peluso
Taylor T. Smith
Woodrow & Peluso, LLC
3900 E. Mexico Avenue, Suite 300
Denver, CO 80210
ppeluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
Telephone: (720) 213-0676




                                                  12
117403\16429451.v1
